Mr. Justice Sears delivered the opinion of the conrt. This appeal is from an order of the Superior Court appointing a receiver. A motion has been made by appellees to dismiss the appeal. No sufficient grounds are presented in support of this motion. ' It is not necessary, in an appeal from an interlocutory order appointing a receiver, that any action be taken by the court as to allowing the appeal or fixing the amount of the appeal bond. Nor are the other grounds suggested tenable. The motion to dismiss the appeal is therefore denied. But we see no reason for interfering with the order appealed from. The record shows that the order was entered after notice to appellants of the application therefor. At the time of .the application no answer had been filed by appellants, and no affidavits were then presented in opposition to the order of appointment. We are of opinion that the order was warranted by the allegations of the verified bill of complaint. The contention that the bill of complaint was not properly verified can not be maintained. Courts will take judicial notice of notaries public of the county, and it is presumed that the trial court knew the officer before ivhom the bill of complaint was sworn to as a notary public. Schaefer v. Kienzel, 123 Ill. 430. The order is affirmed.